        Case 4:82-cv-00866-DPM Document 5616 Filed 06/01/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                          PLAINTIFF

V.                                    NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, ET AL.                                                                 DEFENDANTS

EMILY MCCLENDON, ET AL.                                                         INTERVENORS


                   PULASKI COUNTY SPECIAL SCHOOL DISTRICT’S
                    BRIEF IN SUPPORT OF ITS MOTION IN LIMINE
                     REGARDING JOY SPRINGER’S TESTIMONY

       Pulaski County Special School District (“PCSSD”) hereby submits this brief in support of

its Motion in Limine Regarding Joy Springer’s Testimony (the “Motion”) and states as follows:

       I.      Background Information

       The Intervenors may call State Representative Joy Springer to testify regarding PCSSD’s

compliance with Plan 2000 in the remaining areas and whether PCSSD should be declared unitary.

Rep. Springer’s extensive involvement in this case as a monitor and paralegal muddy the waters

of her lay witness testimony. Rep. Springer is not an expert witness, rather, she is a fact witness

who may testify only about her personal knowledge.

       Rep. Springer has served as a monitor in this matter for Intervenors since at least 1992.

See Deposition of Joy Springer at 46:8-47:6, relevant portions attached to the Motion at Exhibit

A. Since that time, she has also served as a paralegal and “gopher,” as she described, for John

Walker’s law firm. See id. Rep. Springer also holds a masters degree in education administration.

See id. at 35:21-25. She is also an elected official. See id. at 48:5-9.




                                                  1
        Case 4:82-cv-00866-DPM Document 5616 Filed 06/01/20 Page 2 of 5



       PCSSD respectfully requests an order precluding Rep. Springer from offering any expert

testimony or any testimony based on specialized knowledge.

       II.     Applicable Law

       In order to testify as an expert under Federal Rule of Evidence 702, a witness must be

qualified as an expert by knowledge, skill, experience, training, or education. A witness qualified

as such may only testify as an expert if (1) the expert’s scientific, technical, or other specialized

knowledge will help the trier of fact to understand the evidence or to determine a fact in issue; (2)

the testimony is based on sufficient facts or data; (3) the testimony is the product of reliable

principles and methods; and (4) the expert has reliably applied the principles and methods to the

facts of the case. See Fed. R. Evid. 702.

       A witness who is not testifying as an expert is limited to providing option testimony that is

that is based on personal knowledge. See Fed. R. Evid. 602. This testimony must be: (1) rationally

based on the witness’s perception; (2) helpful to clearly understanding the witness’s testimony or

to determining a fact in issue; and (3) not based on scientific, technical, or other specialized

knowledge within the scope of Rule 702. See Fed. R. Evid. 701 (emphasis added).

       The evidentiary requirements for expert witnesses set forth in Federal Rule of Evidence

702 may not be “evaded through the simple expedient of proffering an expert in lay witness

clothing.” Wheeler v. Carlton, No. 3:06-CV-00068-GTE, 2007 WL 9735706, at *3 (E. D. Ark.

Jan. 12, 2007) (citing Fed. R. Evid. 701 Adv. Comm. Notes to 2000 Amendments). “Unlike an

expert witness, who may give his or her opinion about a matter within the witness’ expertise . . . a

lay witness may testify only about matters within his or her personal knowledge.” Kemp v. Balboa,

23 F.3d 211, 213 (8th Cir. 1994) (citing F. R. Evid. 703, 602). A lay witness “who is not qualified

as an expert may not give opinions that are based on his or her specialized knowledge, even if



                                                 2
        Case 4:82-cv-00866-DPM Document 5616 Filed 06/01/20 Page 3 of 5



those opinions were also based on his or her personal knowledge.” Armenian Assembly of Am.,

Inc. v. Cafesjian, 746 F. Supp. 2d 55, 65 (D.D.C. 2010).

       III.    Application

       Given Rep. Springer’s entanglement in this case, extensive training, higher education, and

service as an elected official, the risks of Rep. Springer conflating her fact testimony with her

training and public service obligations are high. As an initial matter, Intervenors have not

identified Rep. Springer or any other individuals as expert witnesses, and the deadline to do so has

long passed. The evidentiary requirements for expert witnesses set forth in Federal Rule of

Evidence 702 have not been met with respect to Rep. Springer. Thus, Rep. Springer cannot offer

expert opinions or any opinions based on specialized knowledge. She must only testify as a fact

witness to matters about which she has personal knowledge. See Fed. R. Evid. 602.

       In her most recent deposition on May 15, 2020, Rep. Springer touted her extensive training

and education in areas relevant to this case and appeared to use this training to determine whether

she believed PCSSD to be compliant with certain aspects of Plan 2000. Rep. Springer testified

that, though she had never been employed as a teacher, she had been a student teacher while

receiving her masters degree in education. See id. at 35:1-36:13. She stated that she attended

trainings with teachers in the Little Rock School District (“LRSD”) that were designed to address

student achievement. Id. at 37:3-10. She described her training as designed to make evaluations

as to whether certain programs were effective at addressing student achievement in LRSD,

likening the obligations placed upon LRSD as similar to those placed upon PCSSD. Id. at 37:11-

18. Rep. Springer testified that she was trained to make determinations as to whether certain

programs were effective using “qualitative and quantitative data.” Id. at 37:19-22; 44:2-12. When

discussing discipline within PCSSD, Rep. Springer claimed that PCSSD has not shown data to



                                                 3
        Case 4:82-cv-00866-DPM Document 5616 Filed 06/01/20 Page 4 of 5



prove that intervention measures related to discipline are working. Id. at 140:23-141-25. In

making this allegation, Rep. Springer seemed to suggest that it was her job to review the data and

make a determination as to whether or not certain measures were effective. Id. (“Well, I

specifically asked for, where is the data to show what you’ve done and that it’s working? So you

say you’ve implemented certain things, and you’ve done certain things, well, where, where, where

is the evidence of that? The district has to show that. They have to show their evidence of what

they’re doing. And so that’s what I’m saying to you. I have not seen, I have not seen any evidence

to show what they are actually doing and then the results.”).

       Because Rep. Springer is a fact witness, she must be precluded from offering any opinions

based on her specialized knowledge, even if those opinions are also based on her personal

knowledge. A lay witness may not testify about how she believes data evidences compliance or

non-compliance with Plan 2000. Further, certain aspects of this case may only be proven by the

testimony of an expert. A prior opinion by Judge Billy Roy Wilson in this case also observed that

“the gap in minority student achievement must be causally linked by expert testimony and other

evidence which is sufficiently specific to allow the trial court to identify ‘the incremental effect

that segregation has had on minority student achievement.’” (Doc. 3675, p. 81) (emphasis added).

Rep. Springer is not an expert. At trial, Rep. Springer must only testify about her personal

knowledge and may not rely on her training, education, or other specialized knowledge while on

the stand.

       IV.     Conclusion

       In conclusion, Pulaski County Special School District respectfully requests that this Court

grant its Motion in Limine Regarding Joy Springer’s Testimony and issue an order precluding Rep.

Springer from offering any expert testimony or any testimony based on specialized knowledge.



                                                 4
       Case 4:82-cv-00866-DPM Document 5616 Filed 06/01/20 Page 5 of 5



                                   Respectfully submitted,

                                   /s/ Amanda G. Orcutt
                                   M. Samuel Jones III (76060)
                                   Amanda G. Orcutt (2019102)
                                   Devin R. Bates (2016184)
                                   MITCHELL, WILLIAMS, SELIG,
                                     GATES & WOODYARD, P.L.L.C.
                                   425 West Capitol Avenue, Suite 1800
                                   Little Rock, Arkansas 72201
                                   Telephone: (501) 688-8800
                                   Facsimile: (501) 688-8807
                                   E-mail: aorcutt@mwlaw.com
                                            dbates@mwlaw.com
                                            sjones@mwlaw.com


                                   Attorneys for Pulaski County Special School
                                   District

Dated: June 1, 2020




                                      5
